Citation Nr: 0308363	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  01-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1944 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  


FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's PTSD has been manifested by recurrent 
nightmares of Vietnam, difficulty sleeping, auditory 
hallucinations, chronic anxiety, hypervigilance, and a 
depressed mood, productive of no more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met at any time since the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, and 
reports of VA examination and outpatient treatments are of 
record.  Probative evidence, not included in the file, has 
not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  There is no 
identified probative evidence which remains outstanding.  

The VA sent a VCAA notice letter in March 2003 in which the 
veteran was notified of the evidence necessary to support his 
claim for an increased rating as well as VA development 
activity.  Specifically, he was advised that if there was 
other medical evidence that he would like the RO to consider, 
he should notify the RO and every reasonable effort would be 
made to obtain the evidence.  A July 2001 statement of the 
case and an October 2001 supplemental statement of the case 
set out the applicable law and regulations.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA.

The veteran filed a claim for service connection for PTSD in 
June 1999.

A letter dated in September 2000 was received from a 
readjustment counseling therapist at the Vet Center in San 
Antonio.  It was stated that the veteran first visited the 
Vet Center in August 2000.  The veteran had related that he 
suffered from intrusive thoughts and nightmares related to 
his experiences during World War II.  He reported efforts to 
avoid activities, places, or people that remind him of 
trauma.  It was further stated that the veteran had a 
markedly diminished interest in significant activities, a 
restricted range of affect, difficulty falling asleep, 
irritability, and difficulty concentrating.  The counselor 
felt that a diagnosis of PTSD was warranted and that the 
veteran's symptoms caused occupational and social impairment 
with reduced reliability and productivity.  A global 
assessment of functioning (GAF) score of 41 was assigned. 

In an April 2001 VA treatment record, the veteran reported 
that he was doing pretty well.  He stated that his nightmares 
were continuing, however, they had decreased to once a month.  
He still had interests although he had been hindered doing 
gardening due to a recent motor vehicle accident.  He denied 
visual hallucinations.  He stated that he did hear a voice 
within his own head asking him things like "what are you 
doing?"  This occurred occasionally and was only mildly 
distressing.  On mental status examination, he did not appear 
paranoid or suspicious.  Speech was within normal limits in 
amount, rate, and spontaneity.  His mood was mildly depressed 
with an appropriate affect.  Sensorium was intact.  He was 
alert, attentive, and well oriented.  Insight was fair as 
well as judgment.  Thought content was negative for suicidal 
intent, homicidal intent, or psychotic symptoms.  The 
impression was PTSD and depression, NOS, stable.  A GAF score 
of 62 was assigned.

At a May 2001 VA psychiatric examination, the veteran 
reported that he experienced nightmares and that he has 
disturbing memories of the war.  Those memories make him 
nervous and shaky.  He complained of chronic anxiety and 
hypervigilance, as well as intermittent insomnia.  The 
veteran related that he had worked as a truck driver and taxi 
driver until the age of 67.  He was separated from his wife 
in 1984.  He has eight children, most of with whom he is in 
close contact.  He stated that he has some friends and that 
he attended church regularly.  He reported that some years 
ago he held a gun with thoughts of harming himself, but he 
did not attempt such.  

Upon mental status examination, there was no impairment of 
thought processes or communication.  There were no delusions 
or hallucinations.  He had fair to good eye contact.  He was 
cooperative and no inappropriate behavior was noticed.  There 
was no current suicidal or homicidal ideation.  He was 
oriented to person, place and time.  He reported intermittent 
loss of concentration.  There was no obsessive or ritualistic 
behavior which interfered with routine activities.  Speech 
was somewhat hesitant and of reduced rate, however, it was 
coherent, relevant, and logical.  Panic attacks were not 
observed.  There was some loss of interest in activities, 
chronic apprehension, anxiety, and increased startle reaction 
with vivid memories of traumatic experiences during World War 
II.  There were some symptoms of irritability.  The veteran 
experienced insomnia.  He reported his sleep was interrupted 
by nightmares which caused him to feel nervous for hours, 
sometimes into the next day.                  

The veteran was diagnosed with PTSD and assigned a GAF score 
of 58.  The examiner noted that the veteran had bothersome 
symptoms of frightening nightmares, chronic anxiety, 
hypervigilance, and a tendency to stay more nervous than 
usual the next day.  

In a June 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from September 21, 2000.

In a July 2001 statement of the case decision, the RO 
increased the rating for PTSD to 30 percent, effective 
September 21, 2000.

A letter dated in July 2001 was received from a readjustment 
counseling therapist at the Vet Center in San Antonio.  It 
was stated that the veteran suffers from intrusive thoughts, 
nightmares, distress when exposed to cues that remind him of 
his wartime experiences, diminished interest in significant 
activities, restricted range of affect, sleep disturbance, 
irritability and difficulty concentrating.  It was the 
therapist's opinion that these symptoms caused more than a 
decrease in efficiency during periods of stress and that they 
have interfered to the point where there is reduced 
reliability and productivity.     

Treatment records received from the Vet Center reveal that 
the veteran received counseling for PTSD from August 2000 to 
September 2001.  The records show that the veteran was 
oriented to person, time, and place, dressed appropriately, 
and was attentive and responsive during the counseling 
sessions.

In a June 2001 VA treatment record, the veteran reported that 
overall, he was doing fairly well.  On mental status 
examination, he was clean, well groomed, and had good eye 
contact.  His speech was spontaneous and fluent and his mood 
was euthymic with appropriate, non-labile affect.  He was 
fully oriented and engageable.  His thoughts were clear, 
logical, and goal oriented.  There were no overt psychotic 
features, suicidal ideation, or homicidal ideation.  His 
judgment and insight were good.  The assessment was PTSD and 
depressive disorder, NOS, doing fairly well on current 
regimen.  A GAF score of approximately 63 was assigned.

In an August 2001 VA treatment record, the veteran stated 
that overall he has been doing well.  He had been attending 
weekly group meetings at the Vet Center and feels very 
comfortable there and felt that he was benefiting from their 
services.  He sees his children and grandchildren weekly.  He 
was sleeping and eating well.  He was clean, well-groomed and 
neatly dressed.  He had good eye contact, his speech was 
spontaneous, and he was fully oriented and engageable.  His 
thoughts were clear, logical and goal directed.  There were 
no looseness of associations or flight of ideas.  There were 
no psychotic features, suicidal ideation, or homicidal 
ideation.   His judgment and insight were good.  The 
assessment was PTSD and depressive disorder, NOS.  The 
veteran was noted to be doing well with no medication 
problems.  His overall function was described as good.  A GAF 
score of approximately 68 was assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service- 
connected condition. At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for PTSD is the most appropriate, since 
the effective date of the grant of service connection, the 
preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that the 
veteran's symptomatology involves complaints of depression, 
nightmares, recurrent and intrusive recollections, chronic 
anxiety, and hypervigilance.  However, his thought process 
and communications were logical and his speech was coherent.  
There was no evidence of circumstantial, circumlocutory, or 
stereotyped speech, impaired judgment, or impaired abstract 
thinking.  Also, there was no evidence of poor impulse 
control. 

The evidence also demonstrates that the veteran maintains 
contact with his family and has interests outside of the 
home.  The Board notes that Vet Center readjustment 
counseling therapists have reported the veteran had markedly 
diminished interest in significant activities, a restricted 
range of affect, and difficulty with sleep and concentration, 
and that a therapist opined in July 2001 that these symptoms 
resulted in reduced reliability and productivity.  However, 
the complex of symptomatology, when viewed as a whole, does 
not more nearly approximate the criteria for the next higher 
rating.  Overall, the Board finds that the veteran's PTSD 
symptoms are reflective of no more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  On VA psychiatric examination in May 
2001, the examiner assigned a GAF score of 58 which 
contemplates some moderate symptoms or moderate difficulty in 
social, occupational or school functioning as defined by the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Subsequent VA 
outpatient treatment records show GAF scores of 63 and 68 
which contemplate mild symptomatology.  In short, the 
evidence shows that the veteran does not meet most of the 
criteria for an evaluation in excess of the current 30 
percent evaluation.  

In reaching this decision the Board considered whether the 
veteran is entitled to a "staged" rating as prescribed by the 
Court in Fenderson.  However, at no time since March 13, 
2000, has the veteran's PTSD been productive of a disability 
warranting an evaluation higher than 30 percent.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2002).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of a higher evaluation, at any 
stage in the rating period on appeal, on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for this disability during the appeal period.  In the absence 
of evidence of the need for frequent hospitalization or 
marked interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for PTSD in excess of 30 percent is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

